Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 03, 2021


The Court of Appeals hereby passes the following order:

A21D0339. JASON A. BRYAN v. ASHLEY R. BRYAN.

      In this divorce case, Jason A. Bryan (“Husband”) seeks a discretionary appeal
to review the trial court’s order denying his third motion for summary judgment based
upon a prenuptial agreement and granting Ashley R. Bryan’s (“Wife”) motion for
interim attorney fees. We lack jurisdiction.
      Where, as here, a party seeks review of an order that is not directly appealable
and the merits of the case remain pending in the trial court, compliance with
interlocutory appeal procedures under OCGA § 5-6-34 (b) is required. See OCGA §
9-11-56 (h) (providing that an order denying summary judgment is subject to review
by the interlocutory appeal procedures of OCGA § 5-6-34 (b)); Carr v. Carr, 238 Ga.
197, 197 (232 SE2d 69) (1977); Butler v. Gray, 177 Ga. App. 498, 498 (339 SE2d
769) (1986). “[A] party appealing an interlocutory order must comply with the
requirements of OCGA § 5-6-34 (b), irrespective of whether the appeal is brought
pursuant to OCGA § 5-6-35.” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996) (punctuation omitted). See also Scruggs v. Ga. DHR, 261 Ga. 587, 588-589
(1) (408 SE2d 103) (1991). In other words, Husband’s filing of a discretionary
application does not excuse his noncompliance with the additional procedures of
OCGA § 5-6-34(b), including obtaining a certificate of immediate review from the
trial court. See Bailey, 266 Ga. at 833. Because Husband has failed to follow the
applicable procedures, we lack jurisdiction to consider this application for
discretionary review. Id. Accordingly, the application is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/03/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.